DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on March 2, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites “the flavor neutral tobacco-alternative plant material has a total oven volatiles content of greater than or equal to 10 weight percent”. However this is broader than the range of from 50 to 80 weight percent in claim 1, upon which claim 36 depends. It is unclear what range is intended by the claim.
Claim 37 recites “wherein the total oven volatiles content ranges from 45 to 65 weight percent”. However this is broader than the range of from 50 to 80 weight percent in claim 1, upon which claims 36 and 37 depend. It is unclear what range is intended by the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4, 6-7, 32, 36-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOLDOVEANU et al. (US 2015/0068545) in view of VAINSTEIN et al. (US 2010/0319091).
Moldoveanu teaches a smokeless tobacco composition comprising tobacco (para. 0058) and a flavor neutral tobacco alternative plant material in an amount ranging from about 0.1 to about 60% (para. 0059) which overlaps with the claimed range of about 20 to about 70 weight percent, the tobacco-alternative plant material including leaves of a plant in the Camellia genus family (para. 0033, 0122). Moldoveanu teaches that the tobacco alternative plant material is a modified plant material (para. 0026).  Moldoveanu teaches that the composition may have a moisture content, wherein moisture content is equivalent to total oven volatiles content, of about 20 weight percent 
Vainstein teaches a modified plant material. Vainstein teaches that the plant can be modified to have reduced flavor (para. 0179). It would have been obvious to one of ordinary skill in the art that the reduced flavor would include embodiments where the taste is reduced to unperceivable to humans. It would have been obvious to one of ordinary skill in the art to use the modified plant as the tobacco alternative plant material of Moldoveanu because Moldoveanu teaches that plant material that has been chemically modified may be used as the tobacco alternative plant material (para. 0026). Additionally, both Moldoveanu and Vainstein teach using a plant in the Camellia genus family (Moldoveanu para. 0033, 0122; Vainstein para. 0113).
Regarding claim 4, Moldoveanu teaches the tobacco-alternative plant material comprises a single tobacco-alternative plant material, or a mixture of two or more tobacco-alternative plant materials (para. 0026).  
Regarding claim 6, Moldoveanu teaches the tobacco-alternative plant material further includes thyme, lavender, rosemary, peppermint, Echinacea, tea leaves, red clover, ginseng, basil leaf, or any combination thereof (para. 0027).  
Regarding claim 7, Moldoveanu teaches further comprising nicotine or a derivative thereof (para. 0057).
Regarding claim 32, Moldoveanu teaches a flavor neutral tobacco alternative plant material in an amount ranging from about 0.1 to about 60% (para. 0059) which overlaps with the claimed range of 40 to 60 weight percent.  

Regarding claim 36, Moldoveanu teaches that the composition may have a moisture content of about 20 weight percent to about 50 weight percent (para. 0067) which overlaps with the claimed range of greater than or equal to 10 weight percent.  
Regarding claim 37, Moldoveanu teaches that the composition may have a moisture content of about 20 weight percent to about 50 weight percent (para. 0067) which overlaps with the claimed range of from 45 to 65 weight percent.  
Regarding claim 38, Moldoveanu states in paragraph 0004 that Strickland et al. (US 2006/0191548) is incorporated by reference. Strickland teaches that glycerine is a plasticizer (para. 0008). Moldoveanu teaches glycerine in an amount ranging from about 2 to about 5% (para. 0099) which falls into the claimed range of 0.5 to 10 weight percent.  
Regarding claim 39, Moldoveanu teaches a humectant in an amount ranging from about 2 to about 5% (para. 0099) which falls into the claimed range of 0.5 to 35 weight percent.  
Regarding claim 40, Moldoveanu teaches a flavorant including licorice, wintergreen, cherry and berry type flavorants, spearmint, peppermint, lavender, cinnamon, cardamon, clove, cascarilla, nutmeg, sandalwood, geranium, honey essence, rose oil, vanilla, lemon oil, orange oil, Japanese mint, jasmine, sage, ginger, anise, coffee, cocoa, or any combination thereof (para. 0094).

Regarding claim 42, Moldoveanu teaches a diluent including sucrose, glucose, molasses, fructose, lactose, maltose, or any combination thereof (para. 0094).  
Regarding claim 43, Moldoveanu teaches a caramel colorant (para. 0098).  
Regarding claim 44, Moldoveanu teaches an antioxidant (para. 0025).  

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOLDOVEANU et al. (US 2015/0068545) in view of VAINSTEIN et al. (US 2010/0319091) as applied to claim 1 above, and further in view of SIADTO (US 6,619,293).
Moldoveanu as modified by Vainstein teaches a smokeless tobacco composition comprising tobacco and a flavor neutral tobacco alternative plant material.
Siadto teaches a tobacco alternative material for smokeless products. Siadto teaches that the tobacco alternative comprises tea leaves with natural caffeine content or decaffeinated (abstract). It would have been obvious to one of ordinary skill in the art to use decaffeinated tea as the tea leaves of Moldoveanu because Siadto teaches that they are known equivalents for a tobacco alternative (abstract).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOLDOVEANU et al. (US 2015/0068545) in view of VAINSTEIN et al. (US 2010/0319091) as applied to claim 1 above, and further in view of SASAME et al. (US 2012/0114801).

Sasame teaches preparing green tea leaves for use in consumer products. Sasame teaches that green tea leaves have a thickness of equal to or less than 400 microns which overlaps with the claimed range of 100 microns to 1,000 microns. Sasame teaches that the green tea leaves have a length of 3.2 to 19.0 mm (para. 0075) which overlaps with the claimed range of from 3 mm to 20 mm. It would have been obvious to one of ordinary skill in the art to use the thickness and length of green tea leaves taught by Sasame because Moldoveanu teaches using green tea leaves as the tobacco-alternative plant material (para. 0027).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOLDOVEANU et al. (US 2015/0068545) in view of VAINSTEIN et al. (US 2010/0319091) as applied to claim 1 above, and further in view of HILAL (“Morphology, Manufacturing, Types, Composition and Medicinal Properties of Tea (Camellia sinensis)”).
Moldoveanu as modified by Vainstein teaches a smokeless tobacco composition comprising tobacco and a flavor neutral tobacco alternative plant material.
Hilal teaches that Camellia leaves have a length of 8-20 cm and a width of 3.5-7.5 mm (page 2) which corresponds to a width-to-length ratio of 1:1.1 to 1:5.7 which falls into the claimed range of 1:1 to 1:6. It would have been obvious to one of ordinary skill in the art that the tobacco alternative plant material of Moldoveanu would have the .

Claim 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOLDOVEANU et al. (US 2015/0068545) in view of VAINSTEIN et al. (US 2010/0319091) as applied to claim 1 above, and further in view of GAO et al. (US 2015/0020818).
Moldoveanu as modified by Vainstein teaches a smokeless tobacco composition comprising tobacco and a flavor neutral tobacco alternative plant material.
Gao teaches a method of producing nicotine for oral products. Gao teaches a liquid nicotine in an oral product in an amount of between 1.0 mg to 3.0 mg which falls into the claimed range of from 0.1 mg to 6 mg. It would have been obvious to one of ordinary skill in the art to use liquid nicotine in the amount suggested by Gao because Moldoveanu teaches that the smokeless product may contain tobacco extract (para. 0052).

Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive. Applicant argues on page 7 that Moldoveanu does not teach or suggest a smokeless tobacco product having a total oven volatiles content ranging from 50 to 80 weight percent. Applicant admits that Moldoveanu explicitly teaches “snus-type product may exhibit a moisture content of about 20 weight percent to about 50 weight percent”. Although Moldoveanu notes that a range of about 20 to about 40 percent is .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741